DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the remarks filled on .
Claims  are currently pending and have been examined.

Drawings
The corrected drawings received on 03/21/2022 are accepted by the Examiner.
Response to Arguments
Applicant's arguments filed on March 21, 2022 have been fully considered but they are not persuasive.  In response to the rejection of Claims 1 and 11, Applicant presents the following arguments:
Applicant respectfully disagrees with the allegation on pages 4 and 8 of the office action that the Aarts reference teaches determining "a likelihood that the driver is sleepy based on the alertness condition of the driver and the sleep risk factor" (citing paragraph [0072]). That paragraph of the Aarts reference teaches predicting "respective sleepiness levels" and "alerting one of the occupants of the sleepiness state of the other." There is no teaching, however, of using a sleep risk factor, which is based on an alertness condition of the passenger for predicting whether the driver is sleepy. In the Aarts, reference, the sleepiness or alertness of the passenger is only used for "permitting the driver to awaken the passenger" - not for predicting a sleepiness of the driver. 
Without any teaching of the likelihood mentioned on pages 4 and 8 of the office action, there is no anticipation and the rejection can be withdrawn. 
The Examiner respectfully disagrees.  Cited paragraph [0072] clearly states “functionality of the sleepiness prediction module 104, which includes receiving one or more first parameters sensed from a driver of a vehicle and one or more second parameters sensed from a passenger in the vehicle, the one or more first parameters and the one or more second parameters each comprising physiological information, behavioral information, or a combination of physiological and behavioral information (116); predicting respective sleepiness levels of the driver and the passenger based on the received one or more first and second parameters (118)”.  As set forth in this passage, a sleepiness level of a driver is predicted on the basis of the received one or more first and second parameters (118).  The second parameters, which are used to predict the sleepiness level of the driver, are sensed from a passenger in the vehicle.  As such, cited paragraph [0072] of the Aarts reference very clearly discloses predicting whether the driver is sleepy based on an alertness condition of the passenger.  Therefore, and the rejection of claims 1 and 11 is maintained.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Aarts et al. (US 2019/0357834), hereinafter Aarts et al.
Regarding Claim , 
 disclose:
A driver monitoring system  (¶¶), comprising:
at least one alertness detector (¶¶) configured to detect an alertness condition of a driver () of a vehicle (10) and an alertness condition of a passenger () in the vehicle (¶¶); and
a controller () (¶¶0035-0036, 0087; “primary processing functionality for certain embodiments a vehicle occupant interaction system is described as being achieved in the vehicle processing unit 12, with physiological parameters communicated by the various vehicle sensors 14, 16, wearables 22, 30, camera(s) 34, and/or mobile devices 24 and feedback implemented at various structures within the vehicle 10 (e.g., seats, visual display screens, audio devices, etc.), the wearables 22, 30, and/or the mobile devices 24.”) configured to
- determine a sleep risk factor based on the alertness condition of the passenger (¶¶),
- determine a likelihood that the driver is sleepy based on the alertness condition of the driver and the sleep risk factor (¶¶; “predicting respective sleepiness levels of the driver and the passenger based on the received one or more first and second parameters”), and
- control a feature of the vehicle to assist the driver when the determined
likelihood satisfies a predetermined criterion (¶¶; “triggering feedback to either the passenger in the vehicle based on the predicted sleepiness level for the driver or to the driver based on the predicted sleepiness level for the passenger (20”)
Regarding Claim , 
 disclose:
wherein the controller is configured to determine the sleep risk factor based on the alertness condition of the passenger and at least one other condition (¶¶; “apparatus is further configured to determine the time based on one or any combination of information about a sleep behavior of the driver, information about a sleep behavior of the passenger, information about the safety of travel along the route, information about complexity of travel along the route, elapsed driving time by the driver, time of day, traffic, construction, or weather. For instance, the apparatus recommends naps (or allows for the passenger to be inattentive in some embodiments) on safer route stretches (e.g., with lower accident occurrences and/or presenting less challenge to driving skills) and/or according to other factors including elapsed driving time of the driver, time of day (e.g., people tend to feel sleepier earlier in the night), etc. The apparatus enables an intelligent decision on a recommended nap or inattentive commencement time that enables safe travel.”)..
Regarding Claim , 
 disclose:
wherein the at least one other condition is based on at least one of a number of passengers in the vehicle, a location of the passenger in the vehicle, time information, and information regarding a road the vehicle is traveling on (¶¶; “vehicle 10 may include multiple cameras for viewing the people in the vehicle 10. The camera 34 is capable of communicating with at least one of the vehicle processing unit 12, the wearables 22, 30, the mobile devices 24, 32, and/or the cloud (e.g., cloud 18 and/or cloud 26).”; “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of moods, sleep patterns, and activity levels, and can be used to help detect driver and/or passenger drowsiness (e.g., sleepiness levels), stress, and attention levels. In general, pulse and breathing rate monitoring are useful when monitoring health, particularly as physiological indicators of emotion. The same or similar functionality may be found in cameras of the wearable devices 22, 30 and/or mobile devices 24, 32.”).
Regarding Claim , 
 disclose:
the at least one other condition is the time information,
the time information includes an amount of time the driver has been driving the vehicle,
the time information includes a time of day when the likelihood is being determined, and
the controller is configured to alter a significance of the at least one other condition for determining the sleep risk factor based on the amount of time the driver has been driving and the time of day (¶¶; “apparatus is further configured to determine the time based on one or any combination of information about a sleep behavior of the driver, information about a sleep behavior of the passenger, information about the safety of travel along the route, information about complexity of travel along the route, elapsed driving time by the driver, time of day, traffic, construction, or weather. For instance, the apparatus recommends naps (or allows for the passenger to be inattentive in some embodiments) on safer route stretches (e.g., with lower accident occurrences and/or presenting less challenge to driving skills) and/or according to other factors including elapsed driving time of the driver, time of day (e.g., people tend to feel sleepier earlier in the night), etc. The apparatus enables an intelligent decision on a recommended nap or inattentive commencement time that enables safe travel.”)..
Regarding Claim , 
 disclose:
the at least one other condition is the information regarding the road the vehicle is traveling on, the information indicates a type of the road, the information indicates a location of the vehicle, the information indicates a traffic condition of the road in a vicinity of the vehicle, and the controller is configured to alter a significance of the at least one other condition for determining the sleep risk factor based on the type of the road, the location of the vehicle and the traffic condition  (¶¶; “apparatus is further configured to determine the time based on one or any combination of information about a sleep behavior of the driver, information about a sleep behavior of the passenger, information about the safety of travel along the route, information about complexity of travel along the route, elapsed driving time by the driver, time of day, traffic, construction, or weather. For instance, the apparatus recommends naps (or allows for the passenger to be inattentive in some embodiments) on safer route stretches (e.g., with lower accident occurrences and/or presenting less challenge to driving skills) and/or according to other factors including elapsed driving time of the driver, time of day (e.g., people tend to feel sleepier earlier in the night), etc. The apparatus enables an intelligent decision on a recommended nap or inattentive commencement time that enables safe travel.”).
Regarding Claim , 
 disclose:
wherein the controller is configured to determine the sleep risk factor based on a combination of respective values assigned by the controller to a passenger alertness factor, a time factor, and a road factor (¶¶).
Regarding Claim , 
 disclose:
A method of monitoring a driver, the method comprising:
detecting an alertness condition of a driver of a vehicle and an alertness condition of a passenger in the vehicle (¶¶);
determining a sleep risk factor based on the alertness condition of the passenger (¶¶);
determining a likelihood that the driver is sleepy based on the alertness condition of the driver and the sleep risk factor (¶¶; “predicting respective sleepiness levels of the driver and the passenger based on the received one or more first and second parameters”); and
controlling a feature of the vehicle to assist the driver when the determined likelihood satisfies a predetermined criterion (¶¶; “triggering feedback to either the passenger in the vehicle based on the predicted sleepiness level for the driver or to the driver based on the predicted sleepiness level for the passenger (20”)
Regarding Claim , 
 disclose:
wherein determining the sleep risk factor is based on the alertness condition of the passenger and at least one other condition (¶¶; “apparatus is further configured to determine the time based on one or any combination of information about a sleep behavior of the driver, information about a sleep behavior of the passenger, information about the safety of travel along the route, information about complexity of travel along the route, elapsed driving time by the driver, time of day, traffic, construction, or weather. For instance, the apparatus recommends naps (or allows for the passenger to be inattentive in some embodiments) on safer route stretches (e.g., with lower accident occurrences and/or presenting less challenge to driving skills) and/or according to other factors including elapsed driving time of the driver, time of day (e.g., people tend to feel sleepier earlier in the night), etc. The apparatus enables an intelligent decision on a recommended nap or inattentive commencement time that enables safe travel.”).
Regarding Claim , 
 disclose:
wherein the at least one other condition is based on at least one of a number of passengers in the vehicle, a location of the passenger in the vehicle, time information, and information regarding a road the vehicle is traveling on (¶¶; “vehicle 10 may include multiple cameras for viewing the people in the vehicle 10. The camera 34 is capable of communicating with at least one of the vehicle processing unit 12, the wearables 22, 30, the mobile devices 24, 32, and/or the cloud (e.g., cloud 18 and/or cloud 26).”; “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of moods, sleep patterns, and activity levels, and can be used to help detect driver and/or passenger drowsiness (e.g., sleepiness levels), stress, and attention levels. In general, pulse and breathing rate monitoring are useful when monitoring health, particularly as physiological indicators of emotion. The same or similar functionality may be found in cameras of the wearable devices 22, 30 and/or mobile devices 24, 32.”).
Regarding Claim , 
 disclose:
wherein the at least one other condition is the time information, the time information includes an amount of time the driver has been driving the vehicle, the time information includes a time of day when the likelihood is being determined, and the method comprises altering a significance of the at least one other condition for determining the sleep risk factor based on the amount of time the driver has been driving and the time of day (¶¶; “apparatus is further configured to determine the time based on one or any combination of information about a sleep behavior of the driver, information about a sleep behavior of the passenger, information about the safety of travel along the route, information about complexity of travel along the route, elapsed driving time by the driver, time of day, traffic, construction, or weather. For instance, the apparatus recommends naps (or allows for the passenger to be inattentive in some embodiments) on safer route stretches (e.g., with lower accident occurrences and/or presenting less challenge to driving skills) and/or according to other factors including elapsed driving time of the driver, time of day (e.g., people tend to feel sleepier earlier in the night), etc. The apparatus enables an intelligent decision on a recommended nap or inattentive commencement time that enables safe travel.”)..
Regarding Claim , 
 disclose:
Wherein the at least one other condition is the information regarding the road the vehicle is traveling on, the information indicates a type of the road, the information indicates a location of the vehicle, the information indicates a traffic condition of the road in a vicinity of the vehicle, and the method comprises altering a significance of the at least one other condition for determining the sleep risk factor based on the type of the road, the location of the vehicle and the traffic condition (¶¶; “apparatus is further configured to determine the time based on one or any combination of information about a sleep behavior of the driver, information about a sleep behavior of the passenger, information about the safety of travel along the route, information about complexity of travel along the route, elapsed driving time by the driver, time of day, traffic, construction, or weather. For instance, the apparatus recommends naps (or allows for the passenger to be inattentive in some embodiments) on safer route stretches (e.g., with lower accident occurrences and/or presenting less challenge to driving skills) and/or according to other factors including elapsed driving time of the driver, time of day (e.g., people tend to feel sleepier earlier in the night), etc. The apparatus enables an intelligent decision on a recommended nap or inattentive commencement time that enables safe travel.”)..
Regarding Claim , 
 disclose:
wherein determining the sleep risk factor is based on a combination of respective values assigned by the controller to a passenger alertness factor, a time factor, and a road factor (¶¶).
Allowable Subject Matter
Claims 4-6, 10, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as set forth on March 23, 2020.  The prior art fails to show:   
“the controller is configured to alter a significance of the at least one other condition for determining the sleep risk factor based on the number of the passengers that are drowsy or asleep” in Claim 4.
“the at least one other condition is the location of the passenger in the vehicle, the controller is configured to assign a first a significance of the at least one other condition for determining the sleep risk factor when the passenger is in a front seat of the vehicle, the controller is configured to assign a second a significance of the at least one other condition for determining the sleep risk factor when the passenger is in a rear seat of the vehicle, and the first significance is greater than the second significance” in Claim 6.
 “wherein the controller is configured to determine the respective value of the passenger alertness factor based on the determined alertness condition of the passenger, a location of the passenger in the vehicle, and a number of passengers in the vehicle; determine the respective value of the time factor based on an amount of time the driver has been driving the vehicle and a time of day when the sleep risk factor is being determined; and determine the respective value of the road factor based on a type of road the vehicle is traveling along, a location of the vehicle, and a traffic condition in a vicinity of the vehicle.” in Claim 10.
“altering a significance of the at least one other condition for determining the sleep risk factor based on the number of the passengers that are drowsy or asleep.” in Claim 14.
“assigning a first a significance of the at least one other condition for determining the sleep risk factor when the passenger is in a front seat of the vehicle, and assigning a second a significance of the at least one other condition for determining the sleep risk factor when the passenger is in a rear seat of the vehicle, wherein the first significance is greater than the second significance.” in Claim 16.
“determining the respective value of the passenger alertness factor based on the determined alertness condition of the passenger, a location of the passenger in the vehicle, and a number of passengers in the vehicle; determining the respective value of the time factor based on an amount of time the driver has been driving the vehicle and a time of day when the sleep risk factor is being determined; and determining the respective value of the road factor based on a type of road the vehicle is traveling along,
a location of the vehicle, and a traffic condition in a vicinity of the vehicle. in Claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

         /SCOTT A REINBOLD/         Primary Examiner, Art Unit 3747